Citation Nr: 0416589	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a substantive appeal relative to the veteran's claim 
for an increased rating for bilateral hearing loss was timely 
filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1964.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, dated in August 2002, that found the veteran had 
not filed a timely substantive appeal to perfect an appeal of 
the March 2001 rating decision denying the veteran's claim of 
entitlement to an increased rating for bilateral hearing 
loss.  The August 2002 decision was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  In January 2004, the veteran 
testified at a personal hearing before the undersigned Board 
Member.  A copy of the transcript of that hearing is of 
record.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  A rating decision dated in March 1991, by the Detroit RO, 
denied entitlement to an increased rating for bilateral 
hearing loss.

3.  Notice of the rating decision, including an explanation 
of appellate rights, was properly mailed to the veteran and a 
notice of disagreement (NOD) was timely filed in May 2001.

4.  A statement of the case (SOC) with respect to the March 
2001 rating decision was mailed to the veteran and his 
accredited representative in January 2002.

5.  The veteran submitted a statement, received in February 
2002, within one year of the date of the March 2001 rating 
decision that can be reasonably construed as a substantive 
appeal of the issue involved.


CONCLUSION OF LAW

A timely substantive appeal was filed relative to the 
veteran's claim for an increased rating for bilateral hearing 
loss, and his appeal remains pending.  38 U.S.C.A. §§ 1110, 
1117, 5107(b); 5108, 7104(b); 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.317, 19.29, 19.32, 20.200, 20.202, 20.300, 
20.301, 20.302, 20.303, 20.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)). This law 
enhanced the duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. The VCAA also redefined the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have also been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim. 
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  The 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is generally not 
applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  As explained below, the issue on appeal is a 
procedural one, i.e. appellant's failure to file a timely 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (West 2002).  Therefore, based on 
the Court's decision in Manning, the Board concludes that the 
appellant's claim is not subject to the provisions of the 
VCAA.

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the appellant has been accorded 
ample opportunity to present evidence and argument as 
required by the Court's jurisprudence in general.  Given the 
favorable outcome of the veteran's appeal, the Board finds 
the duties to notify and assist have been met.
 
Law and Regulation

Under the VA's appellate scheme, a perfected appeal consists 
of a timely filed Notice of Disagreement in writing and, 
after a Statement of the Case has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200 (2003).

Law and regulations allow the Board to address questions 
pertaining to its jurisdictional authority to review a 
particular case, including, but not limited to, determining 
whether Notices of Disagreement and Substantive Appeals are 
adequate and timely.  The Board may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2003).

The law outlines the basic process by which an appeal is 
perfected from an adverse decision of the VA:

(1) Where the claimant, or the claimant's 
representative, within the time specified 
in this chapter [38 U.S.C.A. §§ 7101 et 
seq.], files a notice of disagreement 
with the decision of the agency of 
original jurisdiction, such agency will 
take such development or review action as 
it deems proper under the provisions of 
regulations not inconsistent with this 
title.  If such action does not resolve 
the disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  A 
statement of the case shall include the 
following: 

(A) A summary of the evidence in the case 
pertinent to the issue or issues with which 
disagreement has been expressed. 
(B) A citation to pertinent laws and 
regulations and a discussion of how such laws 
and regulations affect the agency's decision. 
(C) The decision on each issue and a summary 
of the reasons for such decision....

(3) Copies of the "statement of the 
case" prescribed in paragraph (1) of 
this subsection will be submitted to the 
claimant and to the claimant's 
representative, if there is one.  The 
claimant will be afforded a period of 
sixty days from the date the statement of 
the case is mailed to file the formal 
appeal.  This may be extended for a 
reasonable period on request for good 
cause shown.  The appeal should set out 
specific allegations of error of fact or 
law, such allegations related to specific 
items in the statement of the case.  The 
benefits sought on appeal must be clearly 
identified.  The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals.  38 U.S.C.A. § 7105(d) 
(West 2002)

VA has promulgated regulations enacting the law's 
requirements.  These regulations also provide that a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b) (2003).

A substantive appeal consists of a properly completed VA Form 
9, or other "correspondence" containing the necessary 
information.  38 C.F.R. § 20.202 (2003).  A substantive 
appeal must generally identify the issues being appealed and 
set out specific arguments relating to errors of fact or law.  
Id.  However, the Board will construe any "arguments" 
liberally, and will not presume that an appellant agrees with 
any statement of fact contained in an SOC even if not 
specifically contested.  Id.  The substantive appeal may be 
filed by either the claimant personally, or his or her proper 
representative.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301 
(2003).  

Analysis

The veteran's claim of entitlement to an increased rating for 
bilateral hearing loss was denied by the RO by a rating 
decision dated in March 15, 2001.

The veteran's Congressman forwarded a letter written to him 
by the veteran expressing disagreement with the RO's decision 
in May 2001.  The RO accepted this communication as a notice 
of disagreement with the March 2001 rating decision.

The RO provided the veteran with a Statement of the Case 
(SOC) on January 18, 2002.

On March 6, 2002, the RO received a VA Form 21-4138, 
Statement in Support of Claim, dated February 25, 2002, that 
read, "Please be advised!  I am requesting for 
reconsideration of my rating decision Dated [sic] January 18, 
2002 based on the enclosed new medical evidence provided by 
The Social Security Administration."

The Board finds that the veteran's request for further 
reconsideration of his claim adequately expressed the 
veteran's disagreement with and intent to continue his appeal 
for an increased rating for bilateral hearing loss.  It 
therefore meets the requirements of 38 C.F.R. § 20.202 (2003) 
for a valid substantive appeal.  Because it was filed within 
the requisite time period, i.e. one year from the date of the 
rating decision, it is also found to be timely.


ORDER

A timely substantive appeal having been timely filed relative 
to the veteran's claim for an increased rating for bilateral 
hearing loss, the appeal is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



